Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 11/29/2021.

Election/Restrictions
	Applicant’s election without traverse in the Reply filed on 11/29/2021 of Group II, Claim(s) 8-16 and 26-32 is acknowledged.
Applicant has elected in the Reply filed on 11/29/2021 the following species: 
	A. the VH framework sequence is DP54 (SEQ ID NO 74). (claim 27)
	B. the type of VL framework is Vkappa (claim 28)
		1. the Vkappa framework sequence is DPK9 (SEQ ID NO 57) (claim 30)

Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The Restriction/Election Requirements are thus deemed proper and are made FINAL.
Claims 1, 8-17 and 26-32 are pending.
Claims 1 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 11/29/2021.
Claims 8-16 and 26-32 are under examination in this Office Action.

Claim Rejections - 35 USC § 112 - 2nd paragraph
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 8-16 and 26-32 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims 9-16 and 26-32 depend directly or indirectly from claim 8. 
Claim 8 provides for the use of a library comprising a plurality of polypeptides, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-16 and 26-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.  Claims 9-16 and 26-32 depend directly or indirectly from claim 8.  
The claim 8 limitations directed to an abstract idea are a method of generating a library comprising a plurality of polypeptides, for selection of an isolated humanized monoclonal antibody that binds to a target antigen, comprising: (a) obtaining the sequence of a non-human donor antibody that binds to said target antigen, and determining the donor CDR-L1, CDR-L2, CDR-L3, CDR-H1, and CDR-H2 sequences of said non-human antibody; (b) obtaining the sequences of a human germline VL and a human germline VH, and determining the germline framework and germline CDR-L1, CDR-L2, CDR-L3, CDR-H1, and CDR-H2 sequences of said human VL and VH; (c) aligning each of the non-human donor CDR-L1, CDR-L2, and CDR-L3 sequences with the corresponding germline CDR sequence from said human VL, and each of the non-human CDR-H1 and CDR-H2 sequences with corresponding germline CDR sequence from said human VH; (d) identifying positions in CDR-L1, CDR-L2, CDR-L3, CDR-H1, and CDR-H2 where a human germline residue is the same as, or different from, the corresponding non-human donor residue; and (e) generating a library of polypeptides, each polypeptide comprising an antibody variable domain, wherein said antibody variable domain comprises (1) a VH domain comprising the human germline VH from step (b); (2) a VL domain comprising the human germline VL from step (b); (3) a CDR-L1, CDR-L2, CDR-L3, CDR-H1 and CDR-H2, wherein for each individual position within CDR-L1, CDR-L2, CDR-L3, CDR-H1 and CDR-H2: (i) if the human germline residue at said position is the same as the corresponding non-human donor residue, all polypeptides in the library comprise the human germline residue at said position; (ii) if the human germline residue at the position is different from the corresponding non-human donor residue, a portion of the polypeptides in the library comprise the human germline residue at said position, the remainder of the polypeptides comprise the corresponding non-human donor residue at said position, (iii) said CDR-L1, CDR-L2, CDR-L3, CDR-H1, and CDR-H2 each comprises at least one more human germline residue as compared to the corresponding non-human donor CDR; and (iv) said CDR-L1, CDR-L2, CDR-L3, CDR-H1 and CDR-H2 each comprises at least one more non-human donor residue as compared to the corresponding human germline VH or VL CDR; and (4) a CDR-H3, wherein for each individual position within the CDR-H3, the residue is any one of the 20 natural amino acid residues.
These limitations constitute a series of steps instructing how to generate a library comprising a plurality of polypeptides.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 8-16 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernett et al. (2010) Journal of Molecular Biology volume 396 pages 1474 to 1490.
	With regards to claims 8-16 and 26-32, Bernett teaches:
	a) as in claims 8-16 and 26-32, a method of generating a library comprising a plurality of polypeptides, for selection of an isolated humanized monoclonal antibody that binds to a target antigen, comprising: (a) obtaining the sequence of a non-human donor antibody that binds to said target antigen, and determining the donor CDR-L1, CDR-L2, CDR-L3, CDR-H1, and CDR-H2 sequences of said non-human antibody; (b) obtaining the sequences of a human germline VL and a human germline VH, and determining the germline framework and germline CDR-L1, CDR-L2, CDR-L3, CDR-H1, and CDR-H2 sequences of said human VL and VH; (c) aligning each of the non-human donor CDR-L1, CDR-L2, and CDR-L3 sequences with the corresponding germline CDR sequence from said human VL, and each of the non-human CDR-H1 and CDR-H2 sequences with corresponding germline CDR sequence from said human VH; (d) identifying positions in CDR-L1, CDR-L2, CDR-L3, CDR-H1, and CDR-H2 where a human germline residue is the same as, or different from, the corresponding non-human donor residue; and (e) generating a library of polypeptides, each polypeptide comprising an antibody variable domain, wherein said antibody variable domain comprises (1) a VH domain comprising the human germline VH from step (b); (2) a VL domain comprising the human germline VL from step (b); (3) a CDR-L1, CDR-L2, CDR-L3, CDR-H1 and CDR-H2, wherein for each individual position within CDR-L1, CDR-L2, CDR-L3, CDR-H1 and CDR-H2: (i) if the human germline residue at said position is the same as the corresponding non-human donor residue, all polypeptides in the library comprise the human germline residue at said position; (ii) if the human germline residue at the position is different from the corresponding non-human donor residue, a portion of the polypeptides in the library comprise the human germline residue at said position, the remainder of the polypeptides comprise the corresponding non-human donor residue at said position, (iii) said CDR-L1, CDR-L2, CDR-L3, CDR-H1, and CDR-H2 each comprises at least one more human germline residue as compared to the corresponding non-human donor CDR; and (iv) said CDR-L1, CDR-L2, CDR-L3, CDR-H1 and CDR-H2 each comprises at least one more non-human donor residue as compared to the corresponding human germline VH or VL CDR; and (4) a CDR-H3, wherein for each individual position within the CDR-H3, the residue is any one of the 20 natural amino acid residues; wherein for each individual position within CDR-L1, CDR-L2, CDR-L3, CDR-H1, and CDR-H2, if the human germline residue and non-human donor residue are different according to step (d), the percentage of polypeptides comprising the human germline residue at said position is from 15% to 85%, and the remainder of the polypeptides comprise the corresponding non-human donor residue at said position; wherein for each individual position within CDR-H3, each of the 20 natural amino acid residues is represented by at least 0.1% of the polypeptides in the library; wherein said human germline VH framework sequence comprises a VH1 framework sequence; wherein said human germline VH framework sequence comprises a VH germline consensus framework sequence; wherein said human germline VH framework sequence comprises the VH framework sequence of IGHV1-2 ; wherein said human germline VL framework sequence comprises a V.kappa. framework sequence; wherein said human germline VL framework sequence comprises a VL germline consensus framework sequence; wherein said human germline VL framework sequence comprises the VL framework sequence of IGKV3-11; wherein the antibody or antigen-binding fragment binds said target antigen with a binding affinity (Kd) value that is equal or less than the binding affinity (Kd) value of said non-human donor antibody; wherein the antibody or antigen-binding fragment maintains highly specific binding to said target antigen as compared to binding of said non-human donor antibody to said target antigen (see entire document, especially Figure 1, Figure 2, Figure 4, Figure 6, Figure 7 and pages 1474 to 1484).
	Thus, Bernett anticipates the present claims.

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Secondary considerations (objective evidence of nonobviousness): a) commercial success; b) long felt need; c) evidence of unexpected results; d) skepticism of experts; and e) copying.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 8-16 and 26-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bernett et al. (2010) Journal of Molecular Biology volume 396 pages 1474 to 1490 in view of Finlay et al. (2009) Journal of Molecular Biology volume 388 page 541 to 558 cited in the 4/1/2020 IDS (hereinafter referred to as "Finlay").
	The limitations of claims 8-16 and 31-32, and the corresponding teachings in Bernett are presented above, and are hereby incorporated into the instant rejection.
Bernett does not explicitly teach:
	a) as in claims 26-30, a human germline VH framework sequence is derived from the VH framework sequence of human germline DP54; wherein said human germline VH framework sequence is derived from the VH framework sequence of SEQ ID NO:74; a human germline VL framework sequence is derived from a V.sub.K framework sequence; wherein said human germline VL framework sequence is derived from the VL framework sequence of human germline DPK9; wherein said human germline VL framework sequence is derived from the VL framework sequence of SEQ ID NO:144. 
	With regards to claims 26-30, Finlay teaches:
	a) as in claims 26-30, a human germline VH framework sequence is derived from the VH framework sequence of human germline DP54; wherein said human germline VH framework sequence is derived from the VH framework sequence of SEQ ID NO:74; a human germline VL framework sequence is derived from a V.sub.K framework sequence; wherein said human germline VL framework sequence is derived from the VL framework sequence of human germline DPK9; wherein said human germline VL framework sequence is derived from the VL framework sequence of SEQ ID NO:144 (see pages 541 to 544).
	One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have had a reasonable expectation of success in arriving at the Applicant's invention as claimed with the above cited references before them.  Finlay teaches the advantages of humanizing a rat anti-RAGE monoclonal antibody by placing the rat CDRs into the human frameworks of DP54 and DPK9 to generate a therapeutic for both acute and chronic diseases (see pages 541 to 544).  One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have recognized the advantages of substituting Finlay's human frameworks of DP54 and DPK9 for Bernett's  IGHV1-2 and IGKV3-11 human frameworks to generate a therapeutic for both acute and chronic diseases.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639